United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3626
                                    ___________

Willie Graves; Billy Hale;                 *
Reginald Early; David Lewis,               *
                                           *
      Appellants,                          *
                                           *    Appeal from the United States
      v.                                   *    District Court for the
                                           *    Eastern District of Arkansas.
Larry Norris, Director, Arkansas           *
Department of Correction; et al.,          *       [TO BE PUBLISHED]
                                           *
      Appellees.                           *

                                     __________

                           Submitted: April 7, 2000
                               Filed: July 17, 2000
                                   ___________

-Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Four Arkansas inmates appeal the district court’s dismissal without prejudice of
their 42 U.S.C. § 1983 action filed against various prison officials challenging various
conditions of their confinement. The district court1 dismissed the suit under 42 U.S.C.
§ 1997e(a) for failure to exhaust available prison administrative remedies. In their pro


      1
       The HONORABLE GEORGE HOWARD, JR., United States District Judge for
the Eastern District of Arkansas.
se brief on appeal, plaintiffs admit “that they made a mistake in prematurely filing their
lawsuit,” but argue that the district court abused its discretion in dismissing the suit
without prejudice because their prison grievances were in process when the suit was
filed, and some grievances were administratively denied before the district court ruled.

      Section 1997e(a) provides that “[n]o action shall be brought with respect to
prison conditions under [§ 1983] by a prisoner confined in any jail, prison, or other
correctional facility until such administrative remedies as are available are exhausted.”
When multiple prison condition claims have been joined, as in this case, the plain
language of § 1997e(a) requires that all available prison grievance remedies must be
exhausted as to all of the claims. Here, it is apparent that at least some of the plaintiffs’
many claims were not fully exhausted at the time the district court dismissed the action
without prejudice.

     Defendants filed a motion requesting an initial hearing en banc to consider
whether our decision in Williams v. Norris, 176 F.3d 1089, 1090 (8th Cir. 1999) -- that
it is improper to dismiss without prejudice when available prison administrative
remedies are exhausted “at the time the [district] court ruled” -- is contrary to the plain
language of § 1997e(a) (“no action shall be brought”), as construed by a number of our
sister circuits. See, e.g., Perez v. Wisconsin Dept. of Corrections, 182 F.3d 532, 534-
35 (7th Cir. 1999); Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir.), cert. denied, 525
U.S. 833 (1998); cf. Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998), cert.
denied, 526 U.S. 1133 (1999). We need not address that issue because it is clear from
the record that at least some of plaintiffs’ claims were unexhausted when the district
court ruled.

       The court has denied defendants’ motion for initial hearing en banc. We deny
plaintiffs’ responsive motion for appointment of counsel and an extension of time to
reply. The judgment of the district court is affirmed.


                                             -2-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-